                  Case: 3:21-cr-00029-WHR Doc #: 1 Filed: 03/10/21 Page: 1 of 6 PAGEID #: 1
  AO 91 (Rev. 11/11) Criminal Complaint    PRGLILHGE\86$2IRUWHOHSKRQHRURWKHUUHOLDEOHHOHFWURQLFPHDQV


                                       UNITED STATES DISTRICT COURT
                                                                          for the
                                                          SouthernDistrict
                                                       __________ Districtof
                                                                           of__________
                                                                              Ohio
                                                                                                                                      3/10/21
                    United States of America                                  )
                               v.                                             )
                                                                              )        Case No.
                    TERRY SCOTT JONES                                         )                      3:21MJ84
                                                                              )
                                                                              )
                                                                              )
                            Defendant(s)


CRIMINAL COMPLAINT%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
           I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
  On or about the date(s) of                      March 5, 2021                      in the county of                  Montgomery               in the
       Southern          District of                Ohio                 , the defendant(s) violated:

              Code Section                                                                Offense Description
   18 U.S.C. §§ 922(g)(1) and 924(a)                 Possession of a Firearm by a Prohibited Person.
   (2)

   21 U.S.C. §§ 841(a)(1)/ (b)(1)(A)                 Possession with Intent to Distribute 50 grams or more of methamphetamine,
   (viii)                                            a Schedule II controlled substance.

   18 U.S.C. § 924 (c)(1)(A)(i)                      Possession a Firearm in Furtherance of a Drug Trafficking


           This criminal complaint is based on these facts:
   See affidavit of Kenneth Pitney, ATF




            Continued on the attached sheet.
           u


                                                                                                               Complainant’s signature

                                                                                                               SA Kenneth Pitney
                                                                                                                Printed name and title

  $WWHVWHGWRE
  $WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
  FaceTime
  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB            VSHFLI\UHOLDEOHHOHFWURQLFPHDQV 

  Date:       3/10/21
                                                                                                                  Judge’s signature

  City and state:       Dayton, Ohio                                                       Hon. Sharon L. Ovington, U.S. Magistrate Judge
                                                                                                                Printed name and title
     Case: 3:21-cr-00029-WHR Doc #: 1 Filed: 03/10/21 Page: 2 of 6 PAGEID #: 2




                                            AFFIDAVIT

       Your Affiant, Kenneth R. Pitney, being duly sworn, states as follows:

                                                  I.

                                        INTRODUCTION

       1.      I have been a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

Explosives (ATF) since July 2013. I am a graduate of the Federal Law Enforcement Training

Center’s Criminal Investigator Training Program and the ATF National Academy’s Special Agent

Basic Training Program. As such, I have become familiar with firearms and federal firearm laws.

During my career with ATF, I have participated in the execution of numerous federal search and/or

arrest warrants related to the illicit sale and theft of firearms and/or narcotics by armed subjects. I

have been involved in numerous investigations of Federal firearms and controlled substances

violations. These investigations have resulted in the arrest and conviction of criminal defendants.

Through my training and experience, I know that drug traffickers oftentimes possess distribution

amounts of controlled substances, proceeds of drug trafficking, and firearms to protect both their

proceeds and controlled substances. I have learned the distinction between a user amount of

narcotics and a drug dealer amount of narcotics.

                                                  II.

                                   PURPOSE OF AFFIDAVIT

       2.      This Affidavit is prepared in support of a criminal complaint which seeks the arrest

of TERRY SCOTT JONES (hereinafter referred to as “JONES”). I make this affidavit based

upon my personal knowledge and participation in the subject investigation. My involvement in

subject case has included reviewing witness interviews and reports of investigation, engaging in
     Case: 3:21-cr-00029-WHR Doc #: 1 Filed: 03/10/21 Page: 3 of 6 PAGEID #: 3




discussions with other law enforcement agents knowledgeable of the facts and circumstances of

this case, and other information gained through my prior training and experience.

       3.      The information outlined below does not reflect all the factual details I am privy to

relating to the subject investigation, but rather is provided for the limited purpose of establishing

probable cause to believe that on or about March 5, 2021, in the Southern District of Ohio, JONES

possessed a firearm, knowing he had previously been convicted of a crime punishable by

imprisonment for a term exceeding one year, and said firearm was in and affecting commerce, in

violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2); possessed with intent to distribute 50 grams or

more of methamphetamine, a Schedule II controlled substance, in violation of 21 U.S.C. §§

841(a)(1)/ (b)(1)(A)(viii); and possessed a firearm in furtherance of a drug trafficking, in violation

of 18 U.S.C. § 924 (c)(1)(A)(i).

                                                 III.

                      FACTUAL SUMMARY OF PROBABLE CAUSE

       4.      On or about March 5, 2021, officers of the City of Moraine (Ohio) Police

Department (MPD) developed a confidential source of information the (SOI) (hereinafter CI#21-

02). CI#21-02 provided law enforcement officers with information they were able to factually

corroborate. CI#21-02 further provided reliable, trustworthy and accurate information indicating

JONES was in possession of a firearm and engaged in the sale of illicit narcotics. MPD officers

thereafter instructed and supervised CI#21-02 in the making of recorded personal contact with

JONES for the purpose of arranging for a controlled purchase of methamphetamine. After making

contact, JONES instructed CI#21-02 to proceed to a location described as “Home2 Austin

Landing” to conduct the purchase. MPD officers later determined that this location was a hotel
     Case: 3:21-cr-00029-WHR Doc #: 1 Filed: 03/10/21 Page: 4 of 6 PAGEID #: 4




specifically identified as HOME2 Suites by Hilton located at 200 Austin West Boulevard,

Miamisburg, Ohio 45342.

       5.     Prior to departing to the meet location, MPD officers thoroughly searched CI#21-

02 for contraband, and outfitted him/her with an audio recording device in order to memorialize

the anticipated drug purchase. Upon arriving at the hotel, JONES instructed CI#21-02 to meet him

in room #208. Once at the room, CI#21-02 personally met with JONES and proceeded to purchase

approximately six (6) grams of suspected methamphetamine for $125.00. Following the drug

transaction, CI#21-02 returned to the MPD officers. CI#21-02 was then searched by the officers.

The suspected narcotics and recording device were removed from CI#21-02’s person. During the

post-undercover operation debriefing, CI#21-02 confirmed that JONES was in fact the person

who just sold him/her the suspected narcotics.

       6.     Following the controlled purchase of the contraband, MPD officers sought,

obtained and executed a state search warrant for HOME2 Suites by Hilton, room #208, located at

200 Austin West Boulevard, Miamisburg, Ohio 45342. Upon knocking on the hotel room door, a

female, later determined to be Allison Cason, answered the door. After entering said premises,

MPD officers observed JONES standing near the bed. A search of the hotel room ensued. During

the course of this search, MPD officers discovered hidden underneath a pillow immediately

adjacent to where JONES had been standing, suspected drug contraband.            This suspected

contraband consisted of: a bag containing approximately 93 grams of a white crystalline substance

suspected to be methamphetamine; approximately twenty-seven (27) Alprazolam 2mg pills; other

suspected narcotics and narcotics paraphernalia. A field test of said white crystalline substance

confirmed it to be positive for methamphetamine. A loaded SCCY model CPX2 9mm,

semiautomatic pistol, bearing serial number 316402 (hereinafter the FIREARM), was found
     Case: 3:21-cr-00029-WHR Doc #: 1 Filed: 03/10/21 Page: 5 of 6 PAGEID #: 5




hidden in a man’s shoe which was in close proximity to where JONES was first observed by

officers. This FIREARM matches the exact description and appearance of a firearm depicted in a

screen shot photograph JONES previously transmitted to CI#21-02 via a Facebook Messenger

text message. JONES transmitted this screen shot earlier on March 5, 2021 in conjunction with

an argument/disagreement he had with CI#21-02.

       7.     On March 8, 2021, your Affiant reviewed a law enforcement data base which

revealed JONES had previously been convicted of a federal felony in the U.S. District Court for

the Southern Ohio, to wit: in Case # 3:19-cr-00151-WHR, 18 U.S.C. §§ 922(u) and 924(i)(1) –

Theft of Firearms from a Federal Firearms Licensee.

       8.     On March 8, 2021, your Affiant, who is an ATF Interstate Nexus Expert, examined

the FIREARM and determined that it had in fact previously traveled in or affected interstate or

foreign commerce.

       ///

       ///

       ///

       ///

       ///

       ///

       ///

       ///

       ///

       ///

       ///
     Case: 3:21-cr-00029-WHR Doc #: 1 Filed: 03/10/21 Page: 6 of 6 PAGEID #: 6




       9.      Based on the facts set forth in this affidavit, I believe probable cause exists to

believe that, on or about March 5, 2021, in the Southern District of Ohio, JONES possessed a

firearm, knowing he had previously been convicted of a crime punishable by imprisonment for a

term exceeding one year, and said firearm was in and affecting commerce, in violation of 18 U.S.C.

§§ 922(g)(1) and 924(a)(2); possessed with intent to distribute 50 grams or more of

methamphetamine, a Schedule II controlled substance, in violation of 21 U.S.C. §§ 841(a)(1)/

(b)(1)(A)(viii)); and possessed a firearm in furtherance of a drug trafficking, in violation of 18

U.S.C. § 924 (c)(1)(A)(i).

                                             __________________________________________
                                             Kenneth R. Pitney
                                             Special Agent
                                             Bureau of Alcohol, Tobacco, Firearms and Explosives




                                        10th
Sworn to and subscribed before me this ____ dday of March 2021.

____________________________________
SHARON L. OVINGTON
UNITED STATES MAGISTRATE JUDGE
